COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-13-00436-CV


Carroll Craig Bolin and Mary           §    From the 271st District Court
Kathalina Bolin
                                       §    of Wise County (CV13-05-429)

v.                                     §    March 13, 2014

First State Bank                       §    Per Curiam



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM